



Exhibit 10.2
MPLS-ANDX SECONDMENT AGREEMENT
THIS MPLS-ANDX SECONDMENT AGREEMENT is entered into on January 30, 2019 to be
effective as of the Effective Date (as defined below) by and between:
A.
Marathon Petroleum Logistics Services LLC, a Delaware limited liability company
(“Provider”); and

B.
Andeavor Logistics LP, a Delaware limited partnership, Tesoro Logistics GP, LLC,
a Delaware limited liability company, Tesoro Logistics Operations LLC, a
Delaware limited liability company, Tesoro Logistics Pipelines LLC, a Delaware
limited liability company, Tesoro High Plains Pipeline Company LLC, a Delaware
limited liability company, Tesoro Logistics Northwest Pipeline LLC, a Delaware
limited liability company, Tesoro Alaska Pipeline Company LLC, a Delaware
limited liability company, Tesoro SoCal Pipeline Company LLC, a Delaware limited
liability company, Tesoro Alaska Terminals LLC, a Delaware limited liability
company, Andeavor Field Services LLC, a Delaware limited liability company,
Andeavor Midstream Partners GP LLC, a Delaware limited liability company,
Andeavor Midstream Partners Operating LLC, a Delaware limited liability company,
Andeavor Gathering I LLC, a Delaware limited liability company, Andeavor
Logistics CD LLC, a Delaware limited liability company, Asphalt Terminals LLC, a
Delaware limited liability company, Rendezvous Pipeline Company, LLC, a Colorado
limited liability company, Green River Processing, LLC, a Delaware limited
liability company, Western Refining Logistics, LP, a Delaware limited
partnership, Western Refining Logistics GP, LLC, a Delaware limited liability
company, WNRL Energy GP, LLC, a Delaware limited liability company, WNRL Energy,
LLC, a Delaware limited liability company, Western Refining Pipeline, LLC, a New
Mexico limited liability company, Western Refining Wholesale, LLC, a Delaware
limited liability company, Western Refining Terminals, LLC, a Delaware limited
liability company, Western Refining Product Transport, LLC, a Delaware limited
liability company, Tesoro Great Plains Midstream LLC, a Delaware limited
liability company, Tesoro Great Plains Gathering & Marketing LLC, a Delaware
limited liability company, Western Refining Conan Gathering, LLC, a Delaware
limited liability company, Western Refining Delaware Basin Storage, LLC, a
Delaware limited liability company (collectively, “Recipient”).

Provider and Recipient agree as follows:
1.
DEFINITIONS

“Agreement” means this MPLS-ANDX Secondment Agreement, and any exhibits,
attachments, or schedules hereto, as the same may be amended from time to time.
“Default Rate” means the rate per annum equal to LIBOR plus one percent (1%).
Any interest payable hereunder shall accrue from day to day and be calculated on
the basis of a three hundred sixty-five (365) day year.




--------------------------------------------------------------------------------





“Disclosing Party” shall have the meaning set forth in Section 7.1.
“Effective Date” means the date that the first Provider employee accepts his or
her secondment to Recipient and reports for work to the place to which such
person is assigned pursuant to the secondment.
“Expenses” shall have the meaning set forth in Section 3.4.
“Fees” means the fees charged for the secondment of Seconded Employees as set
forth on Exhibit A.
“Seconded Employee” means those Provider employees who accepts his or her
secondment to Recipient and reports for work to the place to which such person
is assigned pursuant to the secondment. The term “Seconded Employees” includes
both Full-Time Secondees and Part-Time Secondees (as such terms are defined in
Section 2.1).
“Secondment Termination Date” means: (1) as respects all Seconded Employees, the
effective date of the termination of this Agreement as specified in Section 9
below; or (2) with respect to an individual Seconded Employee, (i) the date the
employment of the Seconded Employee with Provider is terminated, or (ii) either
Recipient or Provider gives sixty (60) days written notice to the other party of
its intent to end such Seconded Employee’s seconding assignment to Recipient.
“Work Product” shall have the meaning set forth in Section 8.
2.
SECONDMENT OF SECONDED EMPLOYEES TO RECIPIENT

2.1
Provider shall second to Recipient the Seconded Employees to occupy positions
within the business and organization of and conduct business on behalf of
Recipient, beginning on the dates on which the respective Seconded Employees are
notified by Provider that their secondments will commence and continuing until
the Secondment Termination Date in respect to each Seconded Employee. During the
period of secondment to Recipient, the Seconded Employees shall, as applicable,
either: (a) devote one hundred percent (100%) of their normal working hours each
week to Recipient (“Full-Time Secondees”) and shall work for and under the
general direction, supervision, and control of Recipient and shall be expected
to perform their work for Recipient by engaging in decision making solely in the
best interest of Recipient; or (b) perform work and services for both Provider
and Recipient (“Part-Time Secondees”). During the time when Part-Time Secondees
perform work or services for Provider, Part-Time Secondees shall work for and
under the general direction, supervision, and control of Provider and shall be
expected to perform their work for Provider by engaging in decision making
solely in the best interest of Provider. During the time when Part-Time
Secondees perform their work for Recipient, Part-Time Secondees shall work for
and under the general direction, supervision, and control of Recipient and shall
be expected to perform their work for Recipient by engaging in decision making
solely in the best interest of Recipient.





--------------------------------------------------------------------------------





2.2
During the term of this Agreement, the Seconded Employees seconded to Recipient
hereunder:

(a)
shall be employed by Provider and Recipient;

(b)
shall remain subject to the terms of employment with Provider as Provider shall
establish from time to time and shall be eligible for participation in all
Provider benefit plans for which they would be eligible absent their secondment
to Recipient under this Agreement; and

(c)
shall receive base salary and other compensation in such amounts as Provider
shall determine from time to time.

2.3
During the time when Seconded Employees perform their work for Recipient, the
normal working hours for the Seconded Employees shall be the normal working
hours of Recipient at Recipient site or location that the Seconded Employees are
assigned to by Recipient.

2.4
Provider has disclosed at the inception of the secondment period to Recipient
each Seconded Employee's current base salary and other compensation programs
that will be extended to the Seconded Employee. For expense planning purposes,
Provider will provide, upon request of Recipient, a non-binding Seconded
Employee cost estimate for each Seconded Employee. The sole purpose of which is
to provide Recipient with an estimated projection of future expenses.

2.5
Recipient shall comply with all applicable national, provincial, state and local
laws, regulations, and orders, including but not limited to national,
provincial, state, and local tax, social legislation, civil rights laws and any
other employment-related laws, regulations and orders affecting, directly or
indirectly, the Seconded Employees.

2.6
Provider shall have the right and responsibility to direct the hiring,
terminating, and transferring of the Seconded Employees, to evaluate each
Seconded Employee’s performance for performance management purposes, and to
determine the amount of compensation and benefits to be provided to the Seconded
Employees. The work to be performed hereunder for Recipient by the Seconded
Employees shall be under the direction, supervision, and control of Recipient
and Recipient agrees that it shall be fully responsible for any matters that
arise in the course of performance of such work. During the time when Seconded
Employees perform their work for Recipient, the Seconded Employees shall be
considered to be agents of Recipient and not of Provider and shall have no
authority to enter into contracts or otherwise engage in any business
transactions on behalf of Provider. Recipient will provide the Seconded
Employees with (i) a suitable workplace which complies with all applicable
safety and health standards, statutes, and ordinances, (ii) all necessary
information, training, and safety equipment with respect to hazardous
substances, and (iii) adequate instruction, assistance, direction, and time to
perform the services requested of them during the period of secondment to
Recipient.





--------------------------------------------------------------------------------





2.7
All Seconded Employees will abide by Recipient’s policies applicable to the
Seconded Employees. In addition, all Seconded Employees will abide by Provider’s
policies applicable to the Seconded Employees. Any discipline of the Seconded
Employees under any of Recipient’s policies or practices will be handled by
mutual agreement of Provider and Recipient.

2.8
To the extent certain Seconded Employees are covered under one or more
collective bargaining agreements, said Seconded Employees and their terms and
conditions of employment remain subject to the applicable collective bargaining
agreement.

2.9
Provider shall provide workers’ compensation insurance for all Seconded
Employees, in accordance with applicable workers’ compensation law.

3.
PAYMENT OF FEES FOR SECONDED EMPLOYEE SERVICES

3.1
As of and following the Effective Date, and subject to Section 6.2, Recipient
shall pay Provider the Fees for the provision of Seconded Employees as set forth
on Exhibit A and in accordance with this Section 3. If Seconded Employees are
unable to perform any services to Recipient due to a Force Majeure event, then
Provider shall reduce the Fees pursuant to Section 6.2 to account for any
reduction in the performance of services by such Seconded Employees.

3.2
To the extent required by applicable law, Provider shall add to any Fees due
under this Agreement amounts equal to any sales, use or similar taxes, however
designated or levied, based upon the provision of Seconded Employees hereunder.
Provider is solely responsible for the collection and remittance of any such
taxes to the appropriate tax authorities. The parties shall cooperate with each
other to minimize any such taxes to the extent reasonably practicable. If
additional taxes are determined to be due with respect to the secondment of
Seconded Employees hereunder as a result of (a) an audit by any applicable tax
authority, or (b) a new or change in applicable law, then Recipient shall
reimburse Provider for the additional taxes due from Provider, including
interest and penalty. Recipient has the right to contest with the tax authority,
at Recipient’s sole expense, the amount of any taxes or the result of any audit.
Provider is responsible for any penalty or interest resulting from its failure
to remit any invoiced taxes. Notwithstanding anything in this Agreement to the
contrary, this Section 3.2 will, to the fullest extent permitted by applicable
law, survive the termination of this Agreement and remain in effect until the
expiration of the relevant statutes of limitations.

3.3
In the event of the termination of this Agreement, all amounts due pursuant to
the terms hereof shall be appropriately prorated and reduced to reflect any
shortened period during which Seconded Employees are seconded, and Provider
shall refund to Recipient the appropriate prorated amount for any secondments
that have been paid for in advance. Notwithstanding the immediately preceding
sentence, to the extent any amounts due or advances made hereunder related to
costs or Expenses (as defined below) that have been or will be incurred and that
cannot be recovered





--------------------------------------------------------------------------------





by Provider, such amounts due or advances made shall not be prorated or reduced
and Provider shall not be required to refund any prorated amount for such costs
or Expenses; and Recipient shall reimburse Provider for any third party
cancellation or similar charges incurred as a result of such termination.
3.4
As of and following the Effective Date, within twenty (20) business days
following the end of each month, Provider will submit to Recipient for payment a
written invoice for the amounts due under this Agreement for such month. The
invoice will set forth the Fees for such month. Each invoice will contain
documentation and other details in support of the invoiced amounts as Recipient
may reasonably require to validate such invoiced amounts. As of and following
the Effective Date, and except as otherwise provided in this Agreement,
Recipient shall reimburse Provider monthly for all out-of-pocket costs and
expenses reasonably incurred and actually paid by Provider to third parties on
behalf of Recipient in connection with providing Seconded Employees to perform
the services for Recipient (the “Expenses”).

3.5
Recipient shall pay all amounts due pursuant to this Agreement within twenty
(20) days after the receipt of the relevant invoice. Recipient shall not offset
any amounts owing to it by Provider or any affiliates of Provider against
amounts payable hereunder. If Recipient fails to make payment of any sum as and
when due under this Agreement, then Recipient shall pay interest thereon to
Provider at the Default Rate (as in effect on the day when such sum was
originally due) on and from the day when payment was due until the date of
payment.

3.6
Recipient may contest any amount of any invoice at any time before or after
payment is made, provided such objection is made in writing to Provider within
thirty (30) days following the end of the month to which the invoice relates.
Recipient shall timely pay any disputed items in full while resolution of the
dispute is pending; provided, however, that Provider shall pay interest at the
Default Rate on any amounts it is required to return to Recipient upon
resolution of the dispute. Payment of the uncontested amount shall not
constitute approval thereof.

3.7
Recipient may, at its own cost and expense, audit (or cause an independent third
party auditor to audit) the books and records of Provider to the extent
necessary to determine Provider’s compliance with this Agreement with respect to
Fees and Expenses charged or the performance of Provider 's obligations under
this Agreement. Recipient shall have the right to conduct such audit no more
than once with respect to each calendar year as of and following the Effective
Time; provided, however, that any audit shall not be commenced later than twelve
(12) months after the end of the calendar year to be audited.

3.8
Any audit shall be conducted during regular business hours and in a manner that
does not unreasonably interfere with the operations of Provider. Recipient shall
provide reasonable advance notice to Provider prior to the commencement of the
audit and shall specify the date on which the audit will commence.





--------------------------------------------------------------------------------





4.
DISCLAIMER BY PROVIDER

There are no representations or warranties made by Provider hereunder, express
or implied, at law or in equity, with respect to the subject matter hereof. By
way of example and not by way of limitation, Provider does not warrant the
quality or competence of any of the Seconded Employees or that the secondments
of the Seconded Employees will permit Recipient to achieve any specific or
general results, nor does Provider, except as provided in Section 5 hereof,
accept any obligation or liability whatsoever for the acts, omissions and/or
other performance of the Seconded Employees. In no event shall Provider be
liable for special, indirect, incidental, consequential or punitive damages
resulting from the conduct of Seconded Employees while performing services or
work for Recipient.
5.
INDEMNITIES

5.1
Except as provided in Section 5.2, Recipient shall defend, indemnify and hold
harmless Provider, its subsidiaries and affiliated companies, and their
respective officers, directors, employees and agents, from, against and in
respect to any and all costs, lawsuits, proceedings, demands, assessments,
penalties, fines, administrative orders, claims, losses, expenses, liabilities,
obligations, and damages (including without limitation reasonable attorney’s
fees, costs and expenses incidental thereto) which in any way arise out of,
result from, or relate to (i) the acts, omissions and/or other performance of
services (including without limitation any negligent or intentional acts or
omissions) by the Seconded Employees, (ii) any negligent or intentional act or
omission on the part of Recipient, its officers, employees (including without
limitation the Seconded Employees), or agents, (iii) any personal injury, death,
or damage claim by, on behalf of, or related to a Seconded Employee to the
extent attributable to periods of time while Seconded Employee is performing
services or work for Recipient, or (iv) Recipient’s failure to comply with all
applicable laws, regulations or orders with respect to the Seconded Employees.

5.2
Provider shall defend, indemnify and hold harmless Recipient, its subsidiaries
and affiliated companies, and their respective officers, directors, employees
and agents, from, against and in respect to any and all costs, lawsuits,
proceedings, demands, assessments, penalties, fines, administrative orders,
claims, losses, expenses, liabilities, obligations, and damages (including
without limitation reasonable attorney’s fees, costs and expenses incidental
thereto) which in any way arise out of, result from, or relate to (i) any
negligent or intentional act or omission on the part of Provider, its officers
or employees (excluding the Seconded Employees) which creates any violation of
applicable labor or employment laws, (ii) any personal injury, death, or damage
claim by, on behalf of, or related to a Seconded Employee to the extent
attributable to periods of time while Seconded Employee is performing services
or work for Provider, or (iii) any claim, demand or cause of action which may be
brought by any Seconded Employee or his or her heirs for personal injury to, or
death of such Seconded Employee to the extent covered by Provider’s





--------------------------------------------------------------------------------





statutorily required workers compensation coverage or national equivalent
thereof applicable to such Seconded Employee.
5.3
Recipient and Provider agree (a) to notify each other in writing of any asserted
claim within ten (10) working days of either discovery of the occurrence upon
which the claim may be based or learning of the claim, whichever occurs first,
and (b) to permit Provider or Recipient, as the case may be, to defend the claim
at the option of the party against whom the claim is asserted, with counsel
acceptable to such party, which consent will not be unreasonably refused.
Neither party will pay or agree to pay any asserted claim under this Agreement
without prior written approval from the party against whom the claim is
asserted, which approval will not be unreasonably withheld.

6.
FORCE MAJEURE

6.1
Neither party shall be liable to the other party hereto for its failure or delay
in performing its obligations hereunder (other than its obligations to pay
money) due to Force Majeure. “Force Majeure” means any labor dispute, including
but not limited to strikes, work stoppages, or slowdowns, (whether or not beyond
the reasonable control of the affected party) and other circumstances reasonably
beyond the control of the affected party, including, without limitation, acts of
God, fire, flood, war, accident, explosion, breakdowns or embargoes or other
import or export restrictions, shortage of or inability to obtain energy,
equipment, transportation, products or good faith compliance with applicable law
or any request (whether ultimately valid or invalid) made by any governmental
authority.

6.2
If Seconded Employees are unable to perform any services to Recipient due to a
Force Majeure event, Recipient shall have the right, but not the obligation, to
engage subcontractors to perform such obligations for the duration of the Force
Majeure event; provided, however, that any Fees paid or payable by Recipient to
Provider under this Agreement with respect to the provision of Seconded
Employees to perform services affected by such Force Majeure event shall be
reduced (or refunded, if applicable) on a dollar-for-dollar basis for all
amounts paid by or on behalf of Recipient to any such subcontractors; provided
further, however, that Provider shall not be responsible for the amounts of fees
paid by or on behalf of Recipient to any such subcontractors to perform such
services to the extent such fees exceed the aggregate Fees paid or owed to
Provider for the applicable period of the Force Majeure event.

7.
CONFIDENTIALITY

7.1
Provider and Recipient each acknowledge that during the term of this Agreement,
the Seconded Employees may receive, or otherwise acquire, information that the
party disclosing such information (the “Disclosing Party”) considers proprietary
and confidential, or which the Disclosing Party is obligated to keep in
confidence pursuant to an agreement with a third party. Except as otherwise
provided to the





--------------------------------------------------------------------------------





contrary in any general confidentiality agreements between Provider and
Recipient, Provider agrees to instruct the Seconded Employees to maintain any
and all such proprietary and confidential information transmitted to them as a
result of the performance of services for Recipient by the Seconded Employees or
being present on the Disclosing Party’s premises, in strict confidence. All
business and technical information received, developed, observed, or otherwise
acquired by the Seconded Employees, as a result of performing services for
Recipient, or being present at the Disclosing Party’s premises, is presumed to
be confidential. The obligations of confidence described in this Section 7.1
shall not apply to any information that (1) is already known to the Seconded
Employees prior to the Seconded Employees’ acquiring such information, (2) is or
becomes known to the public through no fault of the Seconded Employees, (3) the
Seconded Employees are legally required by statute, subpoena, or other valid
court order, to disclose by a governmental agency or court having competent
jurisdiction.
7.2
Provider and Recipient will issue to each Seconded Employee a notice
substantially in the form of Exhibit B attached to and made a part of this
Agreement.

8.
WORK PRODUCT OWNERSHIP

Except as otherwise provided to the contrary in any license or other similar
agreements between Provider and Recipient, all rights of ownership applicable to
any data, documents, information, inventions, and information-bearing media,
generated, observed, or discovered by the Seconded Employees, during the
performance of services for Recipient under this Agreement (the "Work Product"),
shall belong solely to the applicable Recipient entity or entities, either by
operation of the "work for hire" doctrine, to the extent it is applicable, or by
assignment from Provider. In this regard, Provider hereby assigns to Recipient,
its nominee, successor or assign, all rights, title and interest in and to such
inventions, discoveries, improvements, developments and other creative work,
including both the United States and foreign rights that were conceived,
discovered and/or made by a Seconded Employee solely or jointly with others
while in Recipient’s employ relating to or connected with the business of
Recipient, its subsidiaries or affiliates.
9.
TERM AND TERMINATION

9.1
The term of this Agreement shall begin on the Effective Date and end on the date
ten (10) years after the Effective Date, unless sooner terminated by either
party pursuant to Section 9.2.

9.2
Provider may terminate this Agreement at any time upon sixty (60) days written
notice to Recipient. Recipient may terminate this Agreement upon sixty (60) days
written notice to Provider. Either party may terminate this Agreement upon
notice to the other in the event that: (i) the parties mutually agree to do so;
(ii) the other party materially breaches the Agreement and its failure to cure
such material breach within sixty (60) days following written notice of such
breach; or (iii) the other party becomes insolvent. In the event of termination
or expiry of this Agreement pursuant





--------------------------------------------------------------------------------





to Sections 9.1 or 9.2, Section 3 (Payment of Fees for Seconded Employees
Services), Section 5 (Indemnities), and Section 8 (Work Product Ownership)
survive.
9.3
If this Agreement is terminated, the parties agree to promptly negotiate in good
faith to determine the amount of Fees for which Provider has not received
reimbursement. Any amount owing to Provider shall be paid within fourteen (14)
days of the reconciliation of the Fees as described above, or within thirty (30)
days of the effective date of the termination, whichever is later.

10.
MISCELLANEOUS

10.1
Provider may assign or otherwise transfer its rights or delegate or otherwise
transfer its obligations hereunder without the prior written consent of the
other party hereto. Recipient may not assign or otherwise delegate or transfer
its rights or obligations without the prior written consent of other party
hereto, which consent shall not be unreasonably withheld. Any attempted
assignment or transfer by Recipient in violation hereof shall be void.

10.2
Any notice or request specifically provided for or permitted to be given under
this Agreement must be in writing and may be delivered by hand delivery, mail,
courier service or facsimile, and shall be deemed effective as of the time of
actual delivery thereof to the addressee (except that any notice by facsimile
received after the close of business of the recipient shall be deemed received
the next business day). For purposes of notice, the address of the parties shall
be as follows:

If to Provider:




Marathon Petroleum Logistics Services LLC
539 South Main St.
Findlay, Ohio 45840
Attention: General Counsel


If to Recipient:


Andeavor Logistics LP
c/o Tesoro Logistics GP, LLC, its General Partner
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: General Counsel


Each party named above may change its address for notice by giving of notice
thereof in the manner hereinabove provided.
10.3
Nothing in this Agreement shall be construed as an employment contract or as
creating any contractual obligation enforceable by any individual Seconded





--------------------------------------------------------------------------------





Employee against any of Provider, Recipient, or any affiliate of them, or
prevent Provider or Recipient from making decisions regarding the continued
employment of any individual by Provider or Recipient during or after that
Seconded Employee’s period of secondment to Recipient under this Agreement.
10.4
No change in, modification of, addition to or waiver of any of the terms and
conditions of this Agreement shall be effected by the acknowledgment or
acceptance of requests containing additional or different terms and conditions.
No waiver of any of the provisions hereof shall be effective unless in writing
and signed by the party against whom asserted and no waiver made shall bind
either party to a waiver of any succeeding breach of the same or any other
provisions hereof.

10.5
This Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the laws of Ohio without regard to
its provisions concerning conflicts of law.

10.6
The headings and captions to the Paragraphs of this Agreement have been inserted
for convenience of reference only and shall not affect or be deemed to affect
the construction of this Agreement.

10.7
If any provision of this Agreement is held invalid, such invalidity shall not
affect other provisions of this Agreement. To the extent reasonably possible,
the parties agree to promptly negotiate in good faith to cure any invalid
provision consistent with the intent and spirit of this Agreement.

10.8
The indemnification and confidentiality obligations of Provider and Recipient
described in Sections 5 and 7 shall survive the expiration or termination of
this Agreement.

[Signature Page Follows]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
authorized representatives and made effective as of the Effective Date.
MARATHON PETROLEUM LOGISTICS SERVICES LLC
By:
/s/ John S. Swearingen
Name:
John S. Swearingen
Title:
President



RECIPIENT:


TESORO LOGISTICS GP, LLC, individually and on behalf of ANDEAVOR LOGISTICS LP
TESORO LOGISTICS OPERATIONS LLC
TESORO LOGISTICS PIPELINES LLC
TESORO HIGH PLAINS PIPELINE COMPANY LLC
TESORO LOGISTICS NORTHWEST PIPELINE LLC
TESORO ALASKA PIPELINE COMPANY LLC
TESORO SOCAL PIPELINE COMPANY LLC
TESORO ALASKA TERMINALS LLC
ANDEAVOR FIELD SERVICES LLC
ANDEAVOR MIDSTREAM PARTNERS GP LLC
ANDEAVOR MIDSTREAM PARTNERS OPERATING LLC
ANDEAVOR GATHERING I LLC
ANDEAVOR LOGISTICS CD LLC
ASPHALT TERMINALS LLC
RENDEZVOUS PIPELINE COMPANY, LLC
GREEN RIVER PROCESSING, LLC
WESTERN REFINING LOGISTICS GP, LLC, individually and on behalf of WESTERN
REFINING LOGISTICS, LP
WNRL ENERGY GP, LLC
WNRL ENERGY, LLC
WESTERN REFINING PIPELINE, LLC
WESTERN REFINING WHOLESALE, LLC
WESTERN REFINING TERMINALS, LLC
WESTERN REFINING PRODUCT TRANSPORT, LLC
TESORO GREAT PLAINS MIDSTREAM LLC
TESORO GREAT PLAINS GATHERING & MARKETING LLC
WESTERN REFINING CONAN GATHERING, LLC
WESTERN REFINING DELAWARE BASIN STORAGE, LLC


By:
/s/ Don J. Sorensen
Name:
Don J. Sorensen
Title:
President
 
 





--------------------------------------------------------------------------------







EXHIBIT A
FEES
For the purposes of this Exhibit, “Time Allocation” shall: (a) with respect to
Full-Time Secondees, mean 100%; and (b) with respect to Part-Time Secondees,
mean the percentage of working time during which each such Part-Time Secondee
shall be performing services to Recipient as agreed by the parties from time to
time, even if, in each case, the Seconded Employee ultimately spends more or
less of his or her time actually engaged in the provision of such services to
Recipient.
As of and following the Effective Date, the Fees for the provision of Seconded
Employees to Recipient shall be calculated and invoiced consistent with the
following:
Either (primarily for Full-Time Secondees or those Seconded following the
Effective Date)
1.    Provider shall calculate on a monthly basis the employee-based cost which
is the sum of the products of the actual salary and wage costs incurred
hereunder for such month multiplied by the applicable Time Allocation
(referenced in this Exhibit as the “Monthly Allocated Salary and Wages”).
2.    Provider shall calculate on a monthly basis an amount (referenced in this
Exhibit as the “Monthly Burden”) equal to the Monthly Allocated Salary and Wages
multiplied by the burden rate as calculated for the annual budget planning
process. A quarterly review will be performed to compare the burden rate to the
allocated benefit expenses and reasonable adjustments will be made to the burden
rate, if necessary.
3.    Each month hereunder, Provider, in its sole and reasonable discretion,
shall determine the allocated cash bonuses and accrual incurred hereunder for
such month multiplied by the applicable Time Allocation.
4.    Following the end of each month, Provider will submit an invoice to
Recipient which shall include the following:
a.
the Monthly Allocated Salary and Wages;

b.
the Monthly Burden;

c.
the allocated cash bonuses and accrual; and

d.
the Provider stock-based compensation expense attributed to Provider for such
month.

Or (primarily of Part-time Secondees seconded prior to the Effective Date)
1.    Following the end of each Month, Provider will submit an invoice to
Recipient for the fixed amount agreed to at the time of the drop, maintained on
file with accounting and subject to escalation, that was reflective of the
part-time allocation of :
a.
the Monthly Allocated Salary and Wages;

b.
the Monthly Burden;

c.
the allocated cash bonuses and accrual; and

d.
the Provider stock-based compensation expense attributed to Provider for such
month.





--------------------------------------------------------------------------------






EXHIBIT B
MPLS-ANDX Employment Status Notice
As you know, Marathon Petroleum Logistics Services LLC (“Provider”) agreed to
second some of its employees to the entities listed in Section 3 below
(collectively, “Recipient”) for the purpose of assisting Recipient in its
operations.
Because you are among those Seconded Employees whom Provider has provided to
Recipient to assist Recipient, it is important that you read and understand the
terms of this Employment Status Notice (this “Notice”). If you have any
questions about this Notice, please contact [____________________].
1.
Employment Status.

The following terms shall apply during your continued employment with Provider:
•
Provider may assign you to provide services to Recipient. While providing such
services to Recipient, you will be jointly employed by both Provider and
Recipient. During such times that you are assigned to Recipient, you will be
given directions by Recipient and be subject to the instruction of Recipient as
to certain aspects of the details, means, and methods of performing such
assignments.

•
While assigned by Provider to provide services to Recipient, you must comply
with all Recipient rules, policies, and related orders and/or requests including
without limitation those relating to alcohol, drugs, safety, security, smoking,
controlled substances, and weapons.

•
For any reason or for no reason, Recipient may at any time discontinue your
assignment to provide services to it. At such time, your joint employment with
Recipient shall cease and you will be employed solely by Provider.

•
While assigned to Recipient, you will remain on the payroll of Provider, and you
will be covered by Workers’ Compensation insurance maintained by Provider for
the benefit of Provider and Recipient, subject to the applicable terms and
conditions of the insurance in effect from time to time. You will not be
eligible to receive any additional compensation or benefits from Recipient.

The responsibility, if any, of Recipient, Provider or any of their respective
affiliates for injuries or death will be limited to benefits available from
Provider under applicable workers’ compensation laws, subject to the applicable
terms of insurance in effect from time to time. Any such workers’ compensation
benefits shall be your exclusive remedy for any injury or death.
While you are assigned to provide services to Recipient, you will not be
eligible to participate in or be eligible for any benefits or rights under
Recipient’s benefit plans, programs, or policies, if any, but instead, you will
participate in the benefits plans,




--------------------------------------------------------------------------------





programs, and policies of Provider, to the extent that you are eligible and
subject to their terms in effect from time to time.
•
If the terms and conditions of your employment are subject to a collective
bargaining agreement, nothing in this Notice shall affect the terms and
conditions of such collective bargaining agreement. All hours worked by you,
whether for Provider or during the time they are seconded to Recipient, will be
counted for all purposes under any such collective bargaining agreement solely
as hours worked for Provider and that all benefits and compensation will be
solely the responsibility of Provider.

2.
General.

The terms of this Notice may not be changed, modified, terminated, nor may any
of its provisions be waived, unless agreed to in writing by a duly authorized
representative of Recipient. The terms of this Notice are a summary of your
employment status as a Seconded Employee. This is not a contract of employment,
nor does it alter your employment status with Provider.
3.
Recipient.

For the purposes of this Notice, the following entities are included within the
term “Recipient”:
TESORO LOGISTICS GP, LLC, individually and on behalf of ANDEAVOR LOGISTICS LP
TESORO LOGISTICS OPERATIONS LLC
TESORO LOGISTICS PIPELINES LLC
TESORO HIGH PLAINS PIPELINE COMPANY LLC
TESORO LOGISTICS NORTHWEST PIPELINE LLC
TESORO ALASKA PIPELINE COMPANY LLC
TESORO SOCAL PIPELINE COMPANY LLC
TESORO ALASKA TERMINALS LLC
ANDEAVOR FIELD SERVICES, LLC
ANDEAVOR MIDSTREAM PARTNERS GP, LLC
ANDEAVOR MIDSTREAM PARTNERS OPERATING, LLC
ANDEAVOR GATHERING I, LLC
ANDEAVOR LOGISTICS CD LLC
ASPHALT TERMINALS LLC
RENDEZVOUS PIPELINE COMPANY, LLC
GREEN RIVER PROCESSING, LLC
WESTERN REFINING LOGISTICS GP, LLC, individually and on behalf of WESTERN
REFINING LOGISTICS, LP
WNRL ENERGY GP, LLC
WNRL ENERGY, LLC
WESTERN REFINING PIPELINE, LLC
WESTERN REFINING WHOLESALE, LLC
WESTERN REFINING TERMINALS, LLC,
WESTERN REFINING PRODUCT TRANSPORT, LLC




--------------------------------------------------------------------------------





TESORO GREAT PLAINS MIDSTREAM LLC
TESORO GREAT PLAINS GATHERING & MARKETING LLC
WESTERN REFINING CONAN GATHERING, LLC
WESTERN REFINING DELAWARE BASIN STORAGE, LLC


